Goebel, J.
ist. Where an administratrix obtains a receipt from the guardian for the distributive share of a minor in his father’s estate, without the payment of the amount stipulated therein, and files the same in the Probate Court for the purpose of closing up said estate, such guardian will not be precluded on exceptions to his account, when it is sought to charge him with the amount for which he gave the receipt, from showing the circumstances under which such receipt was given, and that he in fact had not received''such sum.
2nd. To charge such guardian and his sureties, it must appear that by the failure and neglect of the guardian to collect such sum, the same was lost to the minor.
3d. There being no evidence that the guardian received said sum, or that the same was lost to the minor by the failure and neglect of the guardian to collect the same, he can not be charged with such sum.